





shanecrehanofferlette_image2.gif [shanecrehanofferlette_image2.gif]


155 5th Street
San Francisco, CA 94103




CONFIDENTIAL INFORMATION


Shane Crehan


Re: Employment Offer Letter




Dear Shane,




It is my pleasure to offer you a position at Eventbrite, Inc. (“Company”),
coming on board to assume a primary role in building our business. The details
of this offer are as follows:


Position:
Chief Accounting Officer


 
Reporting To:
Chief Financial Officer
 
 
 
 
Base Salary:    


Retention Bonus:           
$325,000 USD per annum


$25,000 USD


 
Equity Award Value:             
$1,600,000 USD


 

Start Date:     January 23, 2019
    
This offer is contingent upon reference checks, background checks, clearance of
any conflicts of interest, your execution of the Proprietary Information and
Invention Assignment Agreement, and your eligibility to work in the United
States. The terms of your new position with the Company are as set forth below:


1.    Position. We are very pleased to offer you the position set forth above
under “Position” reporting directly to the position set forth above under
“Reporting To.”


2.    Start Date. Subject to fulfillment of the conditions imposed by this
letter agreement, you will commence this new position with the Company on the
above start date.


3.    Proof of Right to Work. For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your start date, or your
employment relationship with us may be terminated.






    

--------------------------------------------------------------------------------









4.    Compensation.


(a) Base Salary. If you accept this offer, you will receive the base salary
listed above, which will be payable in semi-monthly installments on our regular
paydays, as in effect from time to time, net of all applicable withholding taxes
and deductions.


(b) Bonus. You will be eligible to participate in the Company’s Executive Bonus
Plan as approved by the Company’s Board of Directors for 2019.


(c) Benefits. As an employee of the Company, you will be eligible for company
benefits as in effect from time to time in accordance with our policies for
similarly situated employees.


(d) Retention Bonus. Subject to your continued employment with the Company on
the three month anniversary of your start date, you will earn the bonus listed
above. The bonus will be paid in full, net of all applicable withholding taxes
and other deductions, on your first regular payday following the expiration of
the three-month retention period. Should your employment terminate prior to the
three month anniversary of your start date, for any reason, you will not have
earned any portion of the retention bonus.


5.    Restricted Stock Units. In connection with the commencement of your
employment, the Company will recommend that its Board of Directors (or a
committee thereof) grant you restricted stock units with the equity award value
listed above (the “RSUs”), where such value will be converted into a number of
RSUs based on the average closing market price of the Company’s Class A common
stock over the 30-day period ending on the last day of the month immediately
prior to the month of the grant date. The RSUs shall be governed by the terms
and conditions of the Company’s 2018 Stock Option and Incentive Plan, as amended
(“Plan”) and the Company’s Restricted Stock Unit Agreement (“Agreement”). A copy
of the Plan and the form of the Agreement are available for your review. The
shares underlying the RSUs issued upon the settlement of the award will be
subject to various rights, restrictions and obligations, as provided in the
Agreement and Plan.




6.    Proprietary Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon your execution of the Company’s “Proprietary Information and
Invention Assignment Agreement,” signed copies of which must be delivered to an
officer of the Company prior to or on your start date.


7.    Conflicts of Interest. Your employment pursuant to this offer is
contingent upon you having disclosed to the Company any potential conflicts of
interest between your past employment and future duties with the Company. By
accepting this offer of employment, you are certifying that (i) you are not
aware of any impediment to loyal and conscientious employment with the Company,
(ii) you have not engaged in any conduct or entered into any agreement that
would disqualify you from employment with the Company or in anyway restrict your
employment with the Company, and (iii) neither your employment with the Company
nor the discharge of your employment duties will violate any agreement that you
have executed with a third party.


You agree to the best of your ability and experience that you will at all times
loyally and conscientiously perform all of the duties and obligations required
of and from you in connection with your employment with the Company, and to the
reasonable satisfaction of the Company. During the term




    

--------------------------------------------------------------------------------







of your employment, you further agree that you will devote all of your business
time and attention to the business of the Company, the Company will be entitled
to all of the benefits and profits arising from or incident to all such work
services and advice and you will not render commercial or professional services
of any nature to any person or organization, whether or not for compensation,
without the prior written consent of the Company’s General Counsel or her
designee and the most senior leader of your function. By way of illustration,
but not limitation, you may not (i) accept or perform work of a nature that
conflicts or competes in any way with the business, products or services of the
Company, or causes you or has potential to cause you to be disloyal; (ii) use
any Company resources including, but not limited to, computer hardware and
software, telephones, facsimile machines, and copiers, for or in connection with
any non-Company work; (iii) perform any non-Company work on Company premises; or
(iv) perform any non-Company work during normal business hours. Nothing in this
letter agreement will prevent you from accepting speaking or presentation
engagements in exchange for honoraria or from serving on boards of charitable
organizations, provided such efforts are not inconsistent with the above
principles.


8.    At-Will Employment. Notwithstanding any other provision of this letter
agreement to the contrary, your employment with the Company will be on an “at
will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, with or without cause. No
employee or representative of the Company, other than the Chief Executive
Officer has the authority to alter the at-will nature of your employment
relationship. The Chief Executive Officer can only do so in a written employment
agreement that is signed by both the Chief Executive Officer and yourself.


We are delighted to extend you this offer until 5 pm PST on January 15, 2019 and
look forward to working with you. To indicate your acceptance of the Company’s
offer, please sign and date this letter agreement in the space provided below
and return it to me, along with a signed and dated copy of the Proprietary
Information and Invention Assignment Agreement.


This letter, together with the Proprietary Information and Invention Assignment
Agreement, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral.
This letter may not be modified or amended except by a written agreement, signed
by the Company and by you.


If you have any questions about this offer, please call me. We look forward to a
favorable reply and to a rewarding and productive association with you.


Sincerely,


/s/ Julia Hartz        
Julia Hartz, CEO






Agreed and Accepted:


/s/ Shane Crehan             1/15/2019        
              Date
                            


Enclosures: Proprietary Information and Invention Assignment Agreement;
Arbitration Agreement




    